Order filed: September      /8     , 2012




                                                  In The
                                    (Court of Appeats
                           Iffift4 Bistrirt of aexas at Dallas
                                            No. 05-11-00540-CV


                              IN THE INTEREST OF A. A., A CHILD


                         On Appeal from the 256th Judicial District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 10-18734


                                                ORDER
        In an order issued on April 10, 2012, we ordered Glenda Johnson, Official Court Reporter for

the 256th Judicial District Court of Dallas County, Texas, to file a supplemental reporter' s record

containing: (1) Petitioner' s Exhibit One admitted into evidence at page six of the reporter' s record; and

(2) Petitioner' s Exhibit Two admitted into evidence at page nine of the reporter' s record. As of today' s

date, the requested supplemental reporter' s record has not been filed. Accordingly, we again ORDER

Ms. Johnson to file a supplemental reporter' s record, WITHIN TEN DAYS OF THE DATE OF

THIS ORDER, containing the two above-listed exhibits. We DIRECT the clerk of this Court to send

a copy of this order by electronic transmission to Glenda Johnson.